


Exhibit 10.36


ELEVENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


ELEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND
SECURITY AGREEMENT, dated as of March 10, 2016 (this “Amendment No. 11”), is by
and among Wells Fargo Bank, National Association, a national banking
association, in its capacity as administrative and collateral agent for the
Lenders (as hereinafter defined) pursuant to the Loan Agreement defined below
(in such capacity, “Agent” as hereinafter further defined), BlueLinx
Corporation, a Georgia corporation, successor by merger to the merger of
BlueLinx Services Inc., a Georgia corporation, with and into BlueLinx
Corporation with BlueLinx Corporation as the surviving corporation of such
merger (“BlueLinx”), and BlueLinx Florida LP, a Florida limited partnership
(“BFLP”, and together with BlueLinx, each individually a “Borrower” and
collectively, “Borrowers”), BlueLinx Florida Holding No. 1 Inc., a Georgia
corporation (“BFH1”) and BlueLinx Florida Holding No. 2 Inc., a Georgia
corporation (“BFH2”, and together with BFH1, each individually a “Guarantor” and
collectively, “Guarantors”).


W I T N E S S E T H:


WHEREAS, Agent, the parties to the Loan Agreement as lenders (collectively,
“Lenders”), Borrowers and Guarantors have entered into financing arrangements
pursuant to which Lenders (or Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Loan and Security Agreement, dated August
4, 2006, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
First Amendment to Amended and Restated Loan and Security Agreement, dated as of
October 22, 2008, Second Amendment to Amended and Restated Loan and Security
Agreement, dated as of July 7, 2010, Third Amendment to Amended and Restated
Loan and Security Agreement, dated as of May 10, 2011, Fourth Amendment to
Amended and Restated Loan and Security Agreement, dated as of August 11, 2011,
Fifth Amendment to Amended and Restated Loan and Security Agreement and Lender
Joinder, dated as of March 29, 2013, Sixth Amendment to Amended and Restated
Loan and Security Agreement, dated as of June 28, 2013, Seventh Amendment to
Amended and Restated Loan and Security Agreement, dated as of March 14, 2014,
Eighth Amendment to Amended and Restated Loan and Security Agreement, dated as
of July 8, 2014, Ninth Amendment to Amended and Restated Loan and Security
Agreement, dated as of August 14, 2014, and Tenth Amendment to Amended and
Restated Loan and Security Agreement, dated as of February 18, 2015 (as from
time to time further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”, and together with all agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the
“Financing Agreements”);


WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders, as an
accommodation and an interim measure to a restructuring of the Credit Facility,
agree to certain revisions to the Loan Agreement to provide Borrowers with
additional loan availability before the closing of such restructuring of the
Credit Facility;


WHEREAS, the parties hereto desire to enter into this Amendment No. 11 to
evidence and effectuate such amendments under the Loan Agreement, in each case
subject to the terms and conditions and to the extent set forth herein;


NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


Section 1.    Amendments.


1.1Additional Definition. As used herein or in the Loan Agreement or in any of
the other Financing Agreements, the following term shall have the meaning set
forth below and the Loan Agreement and the other Financing Agreements shall be
deemed and are hereby amended to include, in addition and not in limitation, the
following definition:


“Amendment No. 11” shall mean the Eleventh Amendment to Amended and Restated
Loan and Security Agreement, dated as of March 10, 2016, by and among Agent,
Borrowers, Guarantors and Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.




--------------------------------------------------------------------------------






1.2
Amendments to Definitions.



(a)All references to “Applicable NOLV Percentage” in the Loan Agreement and
other Financing Agreements are hereby deleted.


(b)All references to “Borrowing Base” in the Loan Agreement and other Financing
Agreements shall be deemed and each such reference is hereby replaced with the
following:


“Borrowing Base” shall mean, at any time, the amount equal to:


a.87.5% of the Net Amount of Eligible Accounts; provided, however, such
percentage shall be reduced by one percentage point for each percentage point
(or fraction thereof) by which Dilution exceeds 3%, plus


b.the amount equal to the lesser of (a) 70% (or 75% during the Seasonal Period)
of the sum of: (i) the Value of Eligible Inventory, (ii) the Value of Eligible
Domestic In-Transit Inventory, (iii) the Value of Eligible International
In-Transit Inventory and (iv) the Value of Eligible Re-Load Inventory, and (b)
85% multiplied by the sum of the Net Orderly Liquidation Value of Eligible
Inventory, Eligible Domestic
In-Transit Inventory, Eligible International In-Transit Inventory and Eligible
Re-Load Inventory; provided, that, (i) the commencement of the “high selling
season” advance rates set forth in the most recent inventory appraisal delivered
to Agent in accordance with the terms of Section 7.3 hereof shall apply from
March 10, 2016 through the last day of the “high selling season” in such
inventory appraisal, and thereafter the commencement of the “high selling
season” and the “low selling season” advance rates set forth in the most recent
inventory appraisal delivered from time to time in accordance with the terms of
Section 7.3 hereof shall apply on the dates set forth in such appraisal, and
(ii) Revolving Loans outstanding with respect to Eligible Domestic In-Transit
Inventory, Eligible International In-Transit Inventory and Eligible Re-Load
Inventory shall not exceed, in the aggregate at any one time outstanding,
$85,000,000, minus


c.
the sum of all Reserves.



1.3Interpretation. Capitalized terms used herein which are not otherwise defined
herein shall have the respective meanings ascribed to them in the Loan
Agreement.


Section 2.    Amendment to Loan Agreement. A new Section 9.24 of the Loan
Agreement is hereby amended as follows:


“9.24 Excess Availability. Borrowers shall at all times maintain Excess
Availability of not less than $35,000,000.


Section 3.    Representations and Warranties. Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Agent and Lenders as follows,
which representations and warranties, together with the representations and
warranties in the other Financing Agreements, shall survive the execution and
delivery hereof, and the truth and correctness thereof, in all material
respects, being a continuing condition of the making of any Loans by Lenders (or
Agent on behalf of Lenders) or the issuance of any Letter of Credit
Accommodations to Borrowers:


3.1This Amendment No. 11 has been duly authorized, executed and delivered by all
necessary action on the part of Borrowers and Guarantors which are a party
hereto and is in full force and effect as of the date hereof, as the case may
be, and the obligations of Borrowers or Guarantors contained herein constitute
legal, valid and binding obligations of Borrowers and Guarantors, as the case
may be, enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.


3.2All of the representations and warranties set forth in the Loan Agreement as
amended hereby, and the other Financing Agreements, are true and correct in all
material respects after giving effect to the provisions of this Amendment No.
11, except to the extent any such representation or warranty is made as of a
specified date, in which




--------------------------------------------------------------------------------




case such representation or warranty shall have been true and correct in all
material respects as of such date.


3.3After giving effect to the provisions of this Amendment No. 11, no Default or
Event of Default exists or has occurred and is continuing.


Section 4.    Conditions Precedent. Concurrently with the execution and delivery
hereof, and as a further condition to the effectiveness of this Amendment No. 11
and the agreement of Agent to the modifications and amendments set forth in this
Amendment No. 11:


4.1Agent shall have received an executed copy of an original or executed
original counterparts of this Amendment No. 11 by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), duly authorized, executed and delivered by each Borrower and Guarantor;


4.2each Borrower and Guarantor shall deliver, or cause to be delivered, to Agent
a true and correct copy of any consent, waiver or approval to or of this
Amendment No. 11, which any Borrower or Guarantor is required to obtain from any
other Person, and such consent, approval or waiver shall be in a form and
substance satisfactory to Agent in its good faith determination;


4.3Agent shall have received approvals of all Lenders required to consent to the
amendments to the Loan Agreement and the other Financing Agreements, set forth
in this Amendment No. 11;


4.4Agent shall have received, in form and substance satisfactory to Agent, a
Borrowing Base Certificate consistent with Agent’s customary procedures and
practices so as to obtain current results as of the date hereof;


4.5all of the representations and warranties set forth in the Loan Agreement and
the other Financing Agreements, each as amended by this Amendment No. 11, shall
be true and correct in all material respects on and as of the date hereof, as if
made on the date hereof, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
date; and


4.6after giving effect to the amendment contemplated by this Amendment No. 11,
no Default or Event of Default shall exist or have occurred and be continuing.


Section 5.    Effect of this Amendment No. 11. Except as expressly set forth
herein, no other amendments, changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 11 or with respect to the subject matter of this Amendment No. 11.
To the extent of conflict between the terms of this Amendment No. 11 and the
other Financing Agreements, the terms of this Amendment No. 11 shall control.
The Loan Agreement and this Amendment No. 11 shall be read and construed as one
agreement.


Section 6.    Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes set
forth in this Amendment No. 11.


Section 7.    Governing Law. The validity, interpretation and enforcement of
this Amendment No. 11 and any dispute arising out of the relationship between
the parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.


Section 8.    Binding Effect. This Amendment No. 11 shall be binding upon and
inure to the benefit of Borrowers, Guarantors, Agent and Lenders and their
respective successors and assigns.


Section 9.    Waiver, Modification, Etc. No provision or term of this Amendment
No. 11 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.






--------------------------------------------------------------------------------




Section 10.    Entire Agreement. This Amendment No. 11 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.


Section 11.    Headings. The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 11.


Section 12.    Counterparts. This Amendment No. 11 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 11 by telefacsimile or other electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment No. 11. Any party delivering an executed
counterpart of this Amendment No. 11 by telefacsimile or other electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment No. 11.


























































































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 11 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.


BORROWERS


BLUELINX CORPORATION
By: /s/ Shyam K. Reddy
Title: Senior Vice President


BLUELINX FLORIDA LP
By: BlueLinx Florida Holding No 2 Inc.,
its General Partner
By: /s/ Shyam K. Reddy
Title: Senior Vice President


GUARANTORS


BLUELINX FLORIDA HOLDING NO. 1 INC.
By: /s/ Shyam K. Reddy
Title: Senior Vice President


BLUELINX FLORIDA HOLDING NO. 1 INC.
By: /s/ Shyam K. Reddy
Title: Senior Vice President


AGENTS AND LENDERS


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Revolving
Loan Lender and Tranche A Loan Lender
By: /s/ Thomas A. Martin
Title: Vice President


BANK OF AMERICA, N.A., as Joint Lead Arranger, Bookrunner, and a
Documentation Agent and as a Revolving Loan Lender and Tranche A Loan Lender
By: /s/ Douglas Cowan
Title: Senior Vice President


J.P. MORGAN CHASE, N.A., as a Documentation Agent
and as a Revolving Loan Lender
By: /s/ Eric A. Anderson
Title: Authorized Officer


REGIONS BANK, as Syndication Agent and as a Joint Bookrunner
and as a Revolving Loan Lender
By: /s/ Kathy Myers
Title: Vice President


TD BANK, N.A., as a Revolving Loan Lender
By: /s/ Dana P. Wedge
Title: Senior Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Revolving Loan Lender
By: /s/ Scott Goldstein
Title: Senior Vice President


